NOTICE OF ALLOWABILITY
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment to the claims, filed on July 27, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s remarks filed on July 27, 2022 in response to the non-final rejection mailed on May 9, 2022 have been fully considered.  

Examiner’s Amendment to the Claims
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Fang Liu on August 12, 2022.
Please replace the claim set filed on July 27, 2022 with the following re-written claims. 

1.	(Canceled)  

2.	(Previously Presented)  The polypeptide according to claim 12, wherein the polypeptide  has the amino acid substitution (d), and optionally further has the substitution (a), the substitution (b), the substitution (c), or a combination of any of the substitutions (a), (b), and (c).

3.	(Currently Amended)  The polypeptide according to claim 12, wherein the polypeptide has an additional amino acid substitution, 

4.	(Currently Amended)  A polynucleotide comprising a nucleotide

5.	(Currently Amended)  An expression cassette comprising the polynucleotide according to claim 4, a promoter, and a terminator, wherein the promoter and the terminator are linked to the polynucleotide, and wherein the promoter isthe[[a]] terminator is

6.	(Currently Amended)  A vector[[,]] comprising the expression cassette according to claim 5.

7.	(Currently Amended)  An isolated transformant that is transformed with the vector according to claim 6.

8.	(Currently Amended)  A method of producing a polypeptide having DOI synthesis activity under suitable conditions for production of the polypeptide.

9.	(Currently Amended)  A method of producing DOIthe method comprising contacting the polypeptide according to claim 12[[,]] with glucose or glucose 6- phosphate, thereby converting the glucose or glucose 6-phosphate into DOI

10.	(Currently Amended)  A method of producing DOIglucose or glucose 6-phosphate with the transformant according to claim 7, a culture product of the transformant, wherein the culture product comprises the polypeptide, or a processed product of the transformant or the culture product, wherein the processed product comprises the polypeptideDOI

11.	(Canceled)  

12.	(Previously Presented)  A polypeptide having 2-deoxy-scyllo-inosose (DOI) synthesis activity, wherein the polypeptide comprises an amino acid sequence that has at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 1, and has an amino acid substitution selected from the group consisting of: 
(a) the asparagine corresponding to position 14 of SEQ ID NO: 1 is substituted with threonine; 
(b) the tyrosine corresponding to position 37 of SEQ ID NO: 1 is substituted with phenylalanine; 
(c) the alanine corresponding to position 290 of SEQ ID NO: 1 is substituted with threonine; 
(d) the histidine corresponding to position 319 of SEQ ID NO: 1 is substituted with arginine; and 
(e) a combination of any of the substitutions (a), (b), (c), and (d),
wherein the polypeptide has a higher DOI synthesis activity than a wild-type DOI synthase having the amino acid sequence of SEQ ID NO: 1.

13.	(Previously Presented)  A polypeptide having DOI
(a) the asparagine corresponding to position 14 of SEQ ID NO: 1 is substituted with threonine; 
(b) the tyrosine corresponding to position 37 of SEQ ID NO: 1 is substituted with phenylalanine; 
(c) the histidine corresponding to position 319 of SEQ ID NO: 1 is substituted with arginine; and 
(d) a combination of any of the substitutions (a), (b), and (c), 
wherein the polypeptide has a higher DOI synthesis activity than a wild-type DOI synthase having the amino acid sequence of SEQ ID NO: 1.

14.	(Previously Presented)  The polypeptide according to claim 13, wherein the polypeptide has the amino acid substitution (c) and optionally further has the substitution (a) or the substitution (b), or a combination of the substitutions (a) and (b). 

15.	(Currently Amended)  The polypeptide according to claim 13, wherein the polypeptide has an additional amino acid substitution, .

Election/Restrictions
The restriction requirement and the requirement for an election of species as set forth in the Office action mailed on July 27, 2021 are withdrawn. Claims 4-10 and the species of the asparagine corresponding to position 14 of SEQ ID NO: 1 is substituted with threonine, the tyrosine corresponding to position 37 of SEQ ID NO: 1 is substituted with phenylalanine, and the alanine corresponding to position 290 of SEQ ID NO: 1 is substituted with threonine, previously withdrawn from consideration as a result of a restriction requirement or a requirement for an election of species, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the requirement for an election of species, applicant(s) is/are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Claim Objections
The objection to claim 3 in the recitation of “wherein the polypeptide comprises” in lines 2 and 3 is withdrawn in view of the applicant’s instant amendment to recite “wherein the polypeptide has an additional”. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-3 and 11 under 35 U.S.C. 112(b) as being indefinite in the recitation of “(A2) the amino acid sequence of a polypeptide...” is withdrawn in view of the applicant’s instant amendment to the claims.

Claim Rejections - 35 USC § 112(a)
The written description and scope of enablement rejections of claims 1-3 and 11 under 35 U.S.C. 112(a) are withdrawn in view of the applicant’s instant amendment to the claims and the corresponding remarks (see particularly items III and V of the applicant’s instant remarks). 

Claim Rejections - 35 USC § 102/103
The rejection of claim 1 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Konishi (US 2012/0100584 A1; cited on Form PTO-892 mailed on September 20, 2021) is withdrawn in view of the applicant’s instant amendment to cancel claim 1. 

Claim Rejections - 35 USC § 103
The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Konishi (supra) in view of Takaku et al. (Non-patent Literature Document 2 of the IDS filed on November 13, 2020) is withdrawn in view of the applicant’s instant amendment to the claims.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is considered to be the reference of Konishi (supra), the relevant teachings of which are set forth in a prior Office action (see, e.g., p. 17 of the Office action mailed on September 20, 2021). In particular, Konishi discloses a 2-deoxy-scyllo-inosose synthase variant (DOIS-3), the amino acid sequence of which has 93% sequence identity to SEQ ID NO: 1 of this application and has threonine in place of alanine at the position corresponding to residue 290 of SEQ ID NO: 1 (see Appendix A sequence alignment at p. 23 of the Office action mailed on September 20, 2021). While claim 12 recites “(c) the alanine corresponding to position 290 of SEQ ID NO: 1 is substituted with threonine”, claim 12 also requires at least 95% sequence identity, and the prior art of record does not teach or suggest the remaining substitutions recited in claims 12 and 13. As such, the reference of Konishi alone or in combination with the prior art of record does not teach or suggest the polypeptides of claims 2, 3, and 12-15, the polynucleotide, expression cassette, vector, and transformant of claims 4-7, and the methods of claims 8-10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Regarding Quick Path IDS Program
For situations when the applicant needs to file an IDS after the issue fee has been paid, The United States Patent and Trademark Office (USPTO) has 
implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his supervisor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656